Honorable‘19.  & Tuoker
CauntyAttorney
Colllngsworth   csunty
Wslllngton,Teams.

~DearSir*                           qelion Ho.*0-4669
                                    Be1 Legalityof aoamissloners’ oourt
                                        purohasingbonds out of oounty
                                        PermanentEohool Funds.

         Ws aoknawledgereoeiptof your opinionrequestof reoentdats
and quote from your letteraa followsa

*The’MldwayCfsmaon  BohaolMst&t    ln this,soun@ dsslrk t0 retire aome
bonds that are not sulajaatta call beforedue date thereof, therefore,
muld it bs penularlbXe for the Conmieslonere~   Court of Co&lingsworth
County,Texalr, to purohare maid ‘bondsand pay.for esunewith CountyPerma-
nent BohoolFun&t                                      1,

*Followingyour OpinionRoe .&5821 ofi,date &uaf 21, l!& I do not be-
lieve that suoh sala aan be made wlthoutthe oonesntof holder of said
bozJd.9.“~~

         The law applioableto the l~eatmen% af the Couu~ Per&went
SchoolPond is found la Artlole9, Seotdon6 of the Constititlonof Texas,
and Artiole2824;RevisedCivil Btatutesof Texas, Artiole,?,Section6
of.theConstltutlonreads, in part, as follower

a. . . Said lands,and t&e prooeedsthereof,when sold,.shall‘beheld by
said ooCntlesalone aa a trust for 43mbenefit of the publiosohools;
therein:said prooeedrto 'belnyeo%$m~mlnJ&s @ tho_Jnit_ed   States.the
State of Tetiias;
               or oountdesin aaid State, or in such other securi&c..
and under suohrestrlotionsa8 may be presoribedby law; and the oounties
shall be responsiblefor all inrehtmen%~ . . .” -

         &tiole 2824,Revised Civil Statutesof Texas, reads, in part,
a8 follows~

s. . .,the,praoeedsof any suoh sale shall be’investedin bonds of the
UnitedStatss,~the State of Tsxas, thabonds of the oounties of the ,State,
and the inddpenlentor oomwn sohooldistriots,road preainot,drainage,
irrigation,navigation.aad’lsveedistriotsin this Stati and the bonds
of inoorporatedoitiesand towns,~+ndheld %y.suoh county aLooneaa a
                              .
Ron. FL M. Tucker,page 2 (+4?X)
                         :

 trust for the benefit of publicfree aohoolstherein,only the interest
 thereon to bo used and expendedamually. . . *"

          Therefore,it is the opinionof .thicdepartmentthat the Comais-
sionerslCourt has the pwer to invest funds belongingto the Permanent
S&o01 Fund in tie seouritiesentrmeratedabove. See Boydstunvs. Rockwall'
County, 24 S. FL 272.                                                  ..

          1t‘i.e aleo our opinionthat your conclusionis correct   ih that
the Commissioners*   Court has no authori.tJ
                                           to purohaae::.ondaprior.to matur-
ity date withoutthe consentof the holder of said ~bondsa This department
held in OpinionBomber O-3821.tbata schooldistriothas no authorityto
sell bonds prior ikotheir maturitydate againfft  the uill of the oraer, in
the absenceof expressstipulation     thereforin the bonds. CitingState ex
rel. Parker,Attbrney   G&x-al, vs. Stat9 School'FundCommission,et al,
103 Pac. (2) 8011 44 C. J. 1235j State VE. Keith,66 Pao. (2) 10691 Brenham
~6. GermanAmeriaanBank, 144 U.S. 173.

              Prustingthat~thisaneuersyour question,we,are'                     ..

                                         very truly youl-s

                                     ATTOBNEYGFXERALOFIhw
                                                              .. ', .~         ::;:.
                                     'By/e/Cl&d   Ob BootJ+an       i    .' ~~   :
                                                                                ::
                                            Claud 0. lkothuen
                                                   AEsietant       .~.
 COB-eaegw.        .’


                                                   APPROVED          :
                                              OpinionCondtt+e
                                                 .ByB'FEB
                                                   ChairmW